internal_revenue_service number release date index number ------------------------- ------------------------------- -------------------------------------- --------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-141373-12 date date legend trust advisor op state a state b state c city a date a b c d e f g -------------------------------------- ----------------------- --------------------------------- ----------------------------------------------------------- -------------- -------------- ------------------- -------------- --------------------------- ---------------- ---- ---- ---------------- -- ----------- ------ plr-141373-12 h i j k -- -- ---- -- dear ------------------ this responds to a letter dated date submitted on behalf of trust trust requests rulings that differences in distributions on the two classes of shares of common_stock attributable to different fee and class-specific fee allocations described below including different performance fees determined through application of the same performance fee formula will not result in such distributions being treated as preferential dividends within the meaning of sec_562 of the internal_revenue_code code and therefore trust will be entitled to deduct all dividends that it pays to its stockholders pursuant to sec_561 and sec_857 provided trust otherwise meets the conditions of those sections and the adoption of the two classes of common_stock with different fee and class-specific expense allocations described below will not affect the qualification of trust as a real_estate_investment_trust reit under sec_856 facts trust was organized as a state a corporation trust maintains its principal_place_of_business in city a state b_trust uses an annual_accounting_period ending december and the accrual_method for maintaining its accounting books and filing its federal_income_tax return trust represents that it intends to elect to be treated as a reit under sec_856 for its taxable_year ending december of the year in which the escrow period for its public stock offering described below ends trust’s sponsor is advisor in addition trust is externally managed by advisor advisor has been acquiring and managing real_estate investments in the united_states on behalf of institutional investors for years and has significant experience acquiring managing and exiting real_property investments across all commercial real_estate property types in the united_states and through multiple real_estate cycles advisor is one of the largest real_estate investment managers globally with professionals in cities around the world and approximately dollar_figurea in assets under management as of date to date trust does not own any real_property and has only nominal assets acquired in connection with its organization trust represents that it intends to invest in a diversified portfolio of high quality income-producing commercial real_estate located primarily throughout the united_states including without limitation office industrial plr-141373-12 retail and multifamily properties trust represents further that it also intends to acquire common and preferred_stock of publicly traded reits and other real_estate companies and debt backed principally by real_estate such as senior mortgage loans subordinated mortgage loans mezzanine loans and commercial mortgage-backed_securities trust represents that it will seek geographic diversification of its property portfolio and for the properties underlying its investments in real estate-related assets principally in major metropolitan areas and secondary markets throughout the united_states with up to b percent of its portfolio based on net asset value nav allocated to properties located outside of the united_states trust represents that it believes that its diversified investment strategy will allow it to achieve reasonably predictable and stable current income which will provide a principal source of return for investors along with the potential for long-term capital appreciation in its nav an investment in trust’s common_stock is also intended to provide investors with exposure to a major asset class commercial real_estate that typically has not been correlated with the stock market has demonstrated less volatility than listed stocks over time may serve as a potential hedge against inflation and provides diversification as part of an overall investment portfolio trust represents that it intends to own all of its assets through op trust represents that it will be structured as a perpetual-life nonlisted reit subject_to regulatory approval of its filings for additional offerings trust will sell shares of its common_stock on a continuous basis and for an indefinite period of time trust's common_stock will not be listed for trading on a stock market or other trading exchange but it expects to provide investors with limited liquidity through a redemption plan that will permit investors to request redemption of all or a portion of their shares on any business_day at the daily nav per share subject_to certain limitations public stock offering trust filed a registration_statement on form s-11 prospectus with the securities_and_exchange_commission to offer and sell to the public two classes of shares of common_stock class a shares and class b shares the differences between the share classes relate to selling commissions and ongoing fees and expenses which affect nav per share of the different share classes and distributions on the different share classes class a shares are available to the general_public class b shares are available for purchase only through fee-based programs also known as wrap accounts of investment dealers through participating broker-dealers that have alternative fee arrangements with their clients through certain registered investment advisers through bank trust departments or any other organization or person authorized to act in a fiduciary capacity for its clients or customers by endowments foundations pension funds and other institutional investors or by trust's executive officers and directors and their immediate_family members as well as officers and employees of the trust's advisor sponsor or other affiliates and their immediate_family members and if plr-141373-12 approved by trust’s board_of directors joint_venture partners consultants and other service providers during the escrow period the per share purchase_price for shares of each class of common_stock will be dollar_figurec plus for class a shares only applicable selling commissions trust will take purchase orders and hold investors’ funds in an interest- bearing escrow account until it receives purchase orders excluding purchase orders received from state c investors for at least dollar_figured including shares purchased by its directors officers and other affiliated persons and entities in any combination of class a and class b shares of common_stock and trust’s board_of directors has authorized the release of funds in the escrow account at which time trust will commence operations after the close of the escrow period each class of shares will be sold at the nav per share for such class plus for class a shares only applicable selling commissions each class of shares may have a different nav per share because certain fees and expenses differ with respect to each class state a law permits a corporation to provide by its charter for one or more classes or series of stock state a law also requires a corporation that chooses to divide its stock into classes to include in its articles of incorporation a description of each class including any preferences conversions and other rights voting powers restrictions limitations as to dividends qualifications and terms and conditions of redemption in its charter trust is authorized to issue class a common shares and class b common shares as well as preferred_stock the charter sometimes by cross- reference to the prospectus provides a description of the various terms and rights of the class a shares and class b shares in accordance with state a law the separately designated class a shares and class b shares have class-specific voting rights separate distribution rights that are a function of allocations of class-specific fees and expenses and separate navs per share which again are a function of allocations of class-specific fees and expenses and which result in different redemption and liquidation amounts these differences are provided for in the charter and are disclosed in the prospectus in general the charter states that each common share without regard to class is entitled to one vote on all matters on which common stockholders are entitled to vote any amendment to the charter however that would materially and adversely change the preferences rights voting powers or terms of a particular class of common shares must be approved by the holders of such class allocations of income and expense to each class of common_stock are reflected in net asset value per class a common share net asset value per class b common share and affect the amount of operating distributions liquidating distributions and redemption payments with respect to common_stock of a particular class net asset value per class a common share and net asset value per class b common share plr-141373-12 are defined in the charter by reference to trust’s prospectus as amended from time to time the prospectus explains the process of determining the net asset value of trust and allocating changes in net asset value as well as special allocations of distribution fees dealer manager fees advisory fees and other class-specific expenses between class a shares and class b shares pursuant to the charter distributions are to be made at the same time on class a and class b shares and the per share amount of distributions is to be made in accordance with the prospectus as amended from time to time the prospectus explains that per share distributions on class a shares and class b shares are expected to differ because of the allocations of class-specific expenses for example allocations of distribution fees to class a shares will reduce distributions with respect to class a shares but will not affect distributions with respect to class b shares the prospectus indicates that trust intends to use the record share method for determining per share distributions pursuant to the charter liquidating distributions are to be made in accordance with net asset value per class a common share and net asset value per class b common share redemptions are also to be made at net asset value per share of the class of shares being redeemed class a common_stock class a shares will be identical to class b shares in all respects except as follows class a shares will be subject_to sales commissions e percent to the extent not otherwise waived or reduced and paid directly by the stockholder in addition to the nav for such shares class a shares are the only shares subject_to a sales commission class a shares will be allocated distribution fees daily accrual of f of g percent of the nav of the class a shares for such day class a shares are the only shares that are allocated a distribution fee the fixed component of the advisory fee is allocated to all classes daily accrual of f of h percent of the nav of the share class for such day the performance component is determined with respect to each class applying the same formula that is if the total return for a particular class for a particular year exceeds i percent advisor will be paid j percent of such excess return provided that in no event will the performance component exceed b percent of the aggregate total return allocable to such class for such year because of different navs per share and different expense allocations the performance component of the advisory fee could be payable with respect to one class but not the other plr-141373-12 the distributions payable to holders of class a shares and class b shares will be calculated declared and distributed at the same time and will differ only by reason of the special_allocation of the distribution fees to the class a shares disproportionate allocations of any specifically identified class-specific expenses and the possibility that the foregoing class-specific allocations may produce different performance fees even though calculated on the same formula and differences attributable to different navs of each class liquidating distributions with respect to class a shares are equal to the net asset value per class a common share as defined in trust's charter subject_to certain limitations the share redemption plan is intended to allow holders of class a shares to request that trust redeem their shares such shares would be repurchased at the net asset value per class a common share subject_to a k percent short-term discount for shares purchased within one year of their purchase any amendment to the charter however that would materially and adversely change the preferences rights voting powers or terms of the holders of class a shares must be approved by the class a stockholders voting as a class class b common_stock class b shares will be identical to class a shares in all respects except as follows no selling commissions will be charged with respect to class b shares because investors in class b shares generally pay asset-based fees to their financial advisors in lieu of commissions it would not be appropriate to charge commissions with respect to class b shares no distribution fees will be paid with respect to or allocated to class b shares because investors in class b shares generally pay asset-based fees to their financial advisors in lieu of commissions it would not be appropriate to allocate distribution fees that represent deferred commissions paid to holders of class b shares the fixed component of the advisory fee is allocated to all classes daily accrual of f of h percent of the nav of the share class for such day the performance component is determined with respect to each class applying the same formula that is if the total return for a particular class for a particular year exceeds i percent advisor will be paid j percent of such excess return provided that in no event will the performance component exceed b percent of the aggregate total return allocable to such class for such year because of different navs per share and different expense allocations the performance component of the advisory fee could be payable with respect to one class but not the other plr-141373-12 the distributions payable to holders of class a shares and class b shares will be calculated declared and distributed at the same time and will differ only by reason of the special_allocation of the distribution fees to the class a shares disproportionate allocations of any specifically identified class-specific expenses and the possibility that the foregoing class-specific allocations may produce different performance fees even though calculated on the same formula and differences attributable to different navs of each class liquidating distributions with respect to class b shares are equal to the net asset value per class b common share as defined in trust's charter subject_to certain limitations the share redemption plan is intended to allow holders of class b shares to request that trust redeem their shares such shares would be redeemed at the net asset value per class b common share subject_to a k percent short-term discount for shares redeemed within one year of their purchase any amendment to the charter however that would materially and adversely change the preferences rights voting powers or terms of the holders of class b shares must be approved by the class b stockholders voting as a class each share class may be allocated a different share of fees and expenses such as transfer agent fees and any other class-specific fees and expenses disclosed in a supplement or amendment to the prospectus and incorporated into the charter by reference that are actually incurred in different amounts for each class of shares but there will be no class-specific fees and expenses related to the management of trust's assets for example advisory fees or custodial fees law and analysis sec_857 of the code requires in part that a reit's deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not plr-141373-12 prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference sec_1_562-2 of the income_tax regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution conclusion accordingly based on the above facts and circumstances we conclude that the differences in distributions on the two classes of shares of common_stock attributable to different fee and class-specific expense allocations including different performance fees determined through application of the same performance fee formula will not result in such distributions being treated as preferential dividends within the meaning of sec_562 and therefore trust will be entitled to deduct all dividends that it pays to its stockholders pursuant to sec_561 and sec_857 provided that trust otherwise meets the conditions of those sections furthermore trust’s adoption of the two classes of common_stock with different fee and class-specific expense allocations described above will not affect the qualification of trust as a reit under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether trust otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of trust’s stock for purposes of subchapter_m this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-141373-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
